Citation Nr: 1505902	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed disorders of the low back, right knee, right ankle, and left ankle from wearing heavy boots and carrying heavy equipment in service.  (September 2011 statement).

Given the incidents in service, the Veteran should be afforded a VA examination to determine whether there are any low back, right knee, right ankle, and/or left ankle that developed due to service.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that although the Veteran underwent a VA examination in December 2011, for the bilateral ankles, the VA examiner did not provide a medical opinion as to the right ankle disorder and did not provide an adequate medical opinion as to the left ankle disorder.  Once VA undertakes the effort to provide an examination for a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran should be given an opportunity to identify any VA and/or non-VA healthcare provider who treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Additionally, in regards to the claimed left ankle disorder, the Board notes that following the Veteran's February 2012 notice of disagreement, the AOJ failed to issue a statement of the case to address that issue.   Therefore, the Board must remand this issue for issuance of a proper statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any VA and/or non-VA healthcare provider who treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his low back, right knee, right ankle and/or left ankle disorders.  

Based on the examination results, including any necessary diagnostic studies, and a review of the claims file, including a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a (i) low back, (ii) right knee, (iii) right ankle and/or (iv) left ankle disorder(s)?   If so, please clarify what disorder(s).

b)  Is it at least as likely as not that any currently diagnosed (i) low back, (ii) right knee, (iii) right ankle and/or (iv) left ankle disorder(s) can be attributed to the Veteran's in-service wearing of heavy boots and carrying of heavy equipment during service?  (Note: Veteran's account of having worn heavy boots and having carried heavy equipment during service is conceded).

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

3.  The AOJ should provide the Veteran with a statement of the case regarding the issue of entitlement to a left ankle disorder.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

4.  For the low back, right knee and right ankle claims, when the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




